 



Exhibit 10.1
EXECUTION COPY
ELAN PHARMA INTERNATIONAL
LIMITED
AND
ENTREMED, INC.
 
LICENSE AGREEMENT
 

 



--------------------------------------------------------------------------------



 



INDEX

             
1.
  Definitions and Interpretation     1  
2.
  The License     7  
3.
  Intellectual Property     8  
4.
  Non-Competition     15  
5.
  Registration, Marketing and the Promotion of the Product     15  
6.
  Financial Provisions     15  
7.
  Manufacture and Supply     18  
8.
  Payments, Reports and Audits     19  
9.
  Duration and Termination     19  
10.
  Consequences of Termination     21  
11.
  Warranties, Indemnification and Liability     22  
12.
  Confidentiality     25  
13.
  Miscellaneous Provisions     26  
Schedule 1
  EPIL Patents     31  
Schedule 2
  EntreMed Patents     39  
Schedule 3
  Technological Competitors     40  
Schedule 4
  Commercial Unit Dose Cost of Goods Pricing     41  
Schedule 5
  Key Terms for Manufacturing and Supply Agreement     42  
 
            i


 



--------------------------------------------------------------------------------



 



THIS LICENSE AGREEMENT is dated January 9, 2006
PARTIES:

(1)   ELAN PHARMA INTERNATIONAL LIMITED, a company incorporated under the laws
of Ireland, having its registered office at Monksland, Athlone, Co Westmeath,
Ireland (“EPIL”); and   (2)   ENTREMED, INC., a Delaware corporation, having its
principal place of business at 9640 Medical Center Drive, Rockville, MD 20850
(“EntreMed”).

BACKGROUND:

(A)   EPIL possesses certain proprietary technology as well as proprietary
know-how and confidential information used or useful in the manufacture and use
of pharmaceutical products containing nanoparticles.   (B)   EntreMed possesses
certain rights to intellectual property rights covering the Compound (as defined
below).   (C)   EntreMed wishes to obtain the right to utilize certain EPIL
Intellectual Property to commercialize the Product in the Field in the Territory
in accordance with the terms and conditions set out below.   (D)  
Simultaneously with or shortly after the execution of this Agreement, EntreMed
intends to enter into a Services Agreement with EDDI, an EPIL Affiliate, that
will contain a Development Plan for further research and development of the
Product and that will grant EDDI the exclusive right to supply the Product to
EntreMed for preclinical, clinical and regulatory purposes.   (E)   Following
the execution of this Agreement and the Services Agreement, EPIL and EntreMed
intend to enter into a Manufacturing and Supply Agreement that will establish
the terms by which EPIL or an Affiliate will manufacture and supply to EntreMed
its entire requirement of the Product for commercial supply in the Territory.

TERMS:
The Parties agree as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1.   Definitions. In this Agreement:    
  “Affiliate” means any corporation or entity controlling, controlled or under
common control with EPIL or EntreMed, as the case may be. For the purposes of
this Agreement, “control” means the direct or indirect ownership of more than
50% of the issued voting shares or other voting rights of the subject entity to
elect directors, or if not meeting the preceding criteria, any entity owned or
controlled by or owning or controlling at the maximum control or ownership right
permitted in the country where such entity exists.

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 1



--------------------------------------------------------------------------------



 



    “Agreement” means this license agreement (which expression shall be deemed
to include its Recitals and Schedules).       “API” means active pharmaceutical
ingredient.       “Business Days” means Monday to Friday inclusive, excluding
any days on which the clearing banks are generally closed in Dublin and/or New
York.       “cGMP” means the then current regulations set forth in 21 C.F.R.
Parts 210-211, 820 or 21 C.F.R. Subchapter C (drugs) quality system regulations
and the requirements thereunder imposed by the FDA and, as applicable, the
equivalent regulations and requirements imposed by other RHAs in the Territory.
      “Claims” means all and any claims (whether successful or otherwise),
demands, settlement amounts, losses, liabilities, damages, costs and expenses,
including reasonable attorneys’ fees and expenses and legal costs.      
“Commercially Reasonable Efforts” means those efforts of a party which are
consistent with those utilised by such party for its own internally developed or
in-licensed pharmaceutical products, taking into account all factors that impact
the manufacturing, development, marketing and sales of such products, as
applicable.       “Compound” means EntreMed’s proprietary compound
2-methoxyestradiol (2ME2) having the following chemical formula:       (COMPOUND
CHEMICAL FORMULA) [w21026w2102601.gif]       For the avoidance of doubt,
Compound does not include any analogs or derivatives of 2ME2 including, but not
limited to, EntreMed compound ENMD-1198.       “Compound Data” means data
relating to the Compound generated by EntreMed or EDDI pursuant to the Services
Agreement and/or Development Plan.       “CSA” means the Clinical Supply
Agreement dated July 12, 2004, as amended, entered into by EntreMed and EDDI
including all of its appendices, schedules and exhibits thereto related to the
Compound.       “DDP” (delivery duty paid) shall have the same meaning as in the
ICC Incoterms 2000, International Rules for the Interpretation of Trade Terms,
ICC Publications No. 560.       “Development Plan” shall have the meaning
ascribed thereto in the Services Agreement.       “DMF” or “Drug Master File”
means any confidential detailed information submitted by EPIL, EDDI or its
Affiliates to any RHA in the Territory about any facilities, processes or
articles that

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 1



--------------------------------------------------------------------------------



 



    are used by EPIL, EDDI or its Affiliates in the manufacture, processing,
packaging or storage of the Product.       “EDDI” means EPIL’s Affiliate, Elan
Drug Delivery, Inc., a Delaware Corporation, having its principal place of
business at 3000 Horizon Drive, King of Prussia, PA 19406.       “EEA” means the
member states of the European Economic Area, as the same may change from time to
time.       “Effective Date” means the date of this Agreement as set forth in
the header on page 1 herein.       “EntreMed Improvements” means any and all
improvements under the EntreMed Patents, the EntreMed Know-How and/or to the
Compound that have been conceived, created, developed and/or otherwise invented
by EntreMed or its Affiliates and/or EPIL or its Affiliates and such Parties’
Third Party contractors under the Services Agreement, or otherwise pursuant to
this Agreement, the Manufacture and Supply Agreement, the CSA, the MEEA or the
Letter Agreement.       “EntreMed Intellectual Property” means the EntreMed
Know-How, the EntreMed Patents and the EntreMed Improvements and the Compound.  
    “EntreMed Know-How” means any and all rights owned, licensed or controlled
by EntreMed or its Affiliates as of the Effective Date (otherwise than pursuant
to the EPIL License) to any scientific, pharmaceutical or technical information,
data, discovery, invention (whether patentable or not), know-how, substances,
techniques, processes, systems, formulations and designs and expertise relating
to the Compound which is not generally known to the public.       “EntreMed
Patents” means any and all rights under any and all patent applications and/or
patents, now existing, currently pending or hereafter filed, or acquired or
licensed by EntreMed or its Affiliates relating to the Compound, including
without limitation as set forth in Schedule 2, and any foreign counterparts
thereof and all divisionals, continuations, continuations-in-part, any foreign
counterparts thereof and all patents issuing on any of the foregoing and any
foreign counterparts thereof, together with all registrations, reissues,
re-examinations, supplemental protection certificates, or extensions thereof,
and any foreign counterparts thereof.       “EntreMed Trademark” means
EntreMed’s rights to use the trademark(s) Panzem® or such other trademarks as
EntreMed may from time to time reasonably specify.       “EPIL Improvements”
means     *                            any and all improvements to the EPIL
Patents, the EPIL Know-How, the EPIL Technology     *                           
that have been conceived, created, developed and/or otherwise invented by EPIL
or its Affiliates and/or EntreMed or its Affiliates and such Parties’ Third
Party contractors under the Services Agreement, or otherwise pursuant to this
Agreement, the Manufacture and Supply Agreement, the CSA, the MEEA or the Letter
Agreement.       “EPIL Intellectual Property” means the EPIL Know-How, the EPIL
Patents and the EPIL Improvements.       “EPIL Know-How” means any and all
rights owned, licensed or controlled by EPIL or its Affiliates as of the
Effective Date to any scientific, pharmaceutical or technical information, data,
discovery, invention (whether patentable or not), know-how, substances,
techniques, processes,

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 2



--------------------------------------------------------------------------------



 



    systems, formulations, designs and expertise relating to the EPIL Technology
which is not generally known to the public.       “EPIL Patents” means any and
all rights under any and all patent applications and/or patents, now existing,
currently pending or hereafter filed by EPIL relating to the EPIL Technology,
including without limitation as set forth in Schedule 1, and any foreign
counterparts thereof and all divisionals, continuations, continuations-in-part,
any foreign counterparts thereof and all patents issuing on any of the
foregoing, and any foreign counterparts thereof, together with all
registrations, reissues, re-examinations, supplemental protection certificates,
or extensions thereof, and any foreign counterparts thereof.       “EPIL
Technology” means EPIL’s proprietary technology directed to:      
(a) nanoparticulate colloidal dispersions of compounds stabilized against
agglomeration of the nanoparticles and EPIL’s proprietary methods, equipment and
materials used for making such dispersions (such technology is commonly referred
to by EPIL as NanoCrystal® Technology); and       (b) EPIL’s proprietary
processes for converting said dispersions into intermediates and/or finished
tablet or capsule formulations and the intermediates, tablets and capsules
created using such proprietary processes including the NanoMill® System; and    
  as more fully described in the EPIL Patents and applied in the EPIL Know-How.
      “EPIL Trademark” means “NanoCrystal®”, “NanoMill®” or such other
trademarks as EPIL may from time to time reasonably specify.       “EU” means
the member states of the European Union, as same may change from time to time in
terms of member states.       “EXW” (ex works) has the same meaning as in the
ICC Incoterms 2000, International Rules for the Interpretation of Trade Terms,
ICC Publication No. 560.       “FDA” means the United States Food and Drug
Administration or any other successor agency whose approval is necessary to
market the Product in the US.       “Field” means oral prescription
pharmaceutical products for use in humans. Diagnostics are specifically
excluded.       “Force Majeure” means any cause or condition beyond the
reasonable control of the Party obliged to perform, including acts of God, acts
of government (in particular with respect to the refusal to issue necessary
import or export licenses), fire, flood, earthquake, war, riots or embargoes or
strikes affecting a Party.       “Generic” means each generic version of Product
that is legally substitutable for the Product as follows: (i) in the US, is
approved under 21 U.S.C. 505(j) (or any successor legislation) or which has an
“AB” rating with respect to Product; (ii) in the EU, is authorised to be placed
on the market in accordance with Article 10 of Directive 2001/83/EC as amended
(when implemented by such member states) by Directive 2004/27 (or any successor
legislation); (iii) in countries of the Territory other than the US and the EU
where such pharmaceutical product: (a) contains the same active pharmaceutical
ingredients as Product; (b) is approved by an abridged procedure that

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 3



--------------------------------------------------------------------------------



 



    relies in whole or in part on safety and efficacy data generated for any
approval of Product; and (c) has the same or substantially the same labelling as
the Product.       “Governmental Authority” means all governmental and
regulatory bodies, agencies, departments or entities, which regulate, direct or
control commercial and other related activities in the Territory.       “Highly
Confidential Information” shall have the meaning ascribed thereto in the
Services Agreement.       “ICH” means the International Conference on
Harmonization.       “ICH Qualifying Batch” means batches of Product intended
for stability studies to support registration of the first commercial Product in
the Territory.       “In Market” means the sale of the Product in the Territory
by EntreMed, or where applicable, by a permitted sub-licensee, to an
unaffiliated Third Party, such as a wholesaler, distributor, managed care
organisation, hospital or pharmacy, and shall exclude the transfer pricing of
the Product by one EntreMed Affiliate to another EntreMed Affiliate or a
permitted sub-licensee.       “Letter Agreement” means the letter agreement
entered into by EntreMed and EPIL dated May 9, 2005.       “Manufacturing and
Supply Agreement” means the agreement that will be entered into by EntreMed and
EPIL or its Affiliate, for the manufacture and supply of Product in the Field in
the Territory by EPIL or its Affiliate to EntreMed.       “MEEA” means the
Master Experimental Evaluation Agreement dated May 18, 2004 entered into by
EntreMed and EDDI including all of its appendices, schedules and exhibits
thereto related to the Compound.       “*                “            
“NanoMill® System” means the milling system designed and developed by or on
behalf of EPIL and its Affiliates for preparing nanoparticulate dispersions for
pharmaceutical formulations, including the milling equipment and appropriate
milling media and stabilizing materials, and associated manuals, protocols and
know-how.       “NCD” means NanoCrystal® colloidal dispersion.       “Net Sales”
shall, subject to the provisions of Clause 6.7, mean in the case of Product sold
by EntreMed, or by a sub-licensee, the aggregate gross In Market sales proceeds
billed for the Product by EntreMed, or by a sub-licensee, as the case may be, in
accordance with generally accepted accounting principles, less the following
deductions relating to such sales, provided that all such deductions shall be
commercially reasonable and consistent with standard industry practices and are
actually paid and not recouped:

  (i)   trade, cash or quantity discounts, allowances, adjustments and
rejections, and any other adjustments, including those granted on account of
price adjustments, billing errors, rebates, chargeback rebates, fees,
reimbursements or similar payments granted or given to

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 4



--------------------------------------------------------------------------------



 



      wholesalers or other distributors, buying groups, health care insurance
carriers or other institutions;     (ii)   rebates, recalls (other than where
the Product is replaced without charge), returns, rejected goods and damages
goods not covered by insurance;     (iii)   price reductions or rebates imposed
by Governmental Authorities and any payment in respect of sales to any
Governmental Authority in respect of any government-subsidized program,
including Medicare and Medicaid rebates or other payments under managed care
agreements;     (iv)   sales, excise, turnover, inventory, value-added and
similar taxes assessed on the royalty-bearing sale of such Product, but not
including any taxes on income paid by or assessed against EntreMed or a
sub-licensee;     (v)   transportation, importation, shipping, insurance and
other handling expenses directly chargeable to the royalty-bearing sale of the
Product, but only to the extent that such expenses are separately delineated in
the applicable invoices;     (vi)   chargebacks granted to drug wholesalers or
their customers in cases where there are not direct shipments to such customers
by EntreMed or its sublicense.

    For the avoidance of doubt, costs associated with changes to packaging or
labelling shall not be deducted from Net Sales.       “Party” or “Parties” means
EPIL and its Affiliates or EntreMed or its Affiliates, individually or
collectively, as referred to herein.       “Pivotal Study” means a clinical
study whose primary objective is to obtain a definitive evaluation of the
therapeutic efficacy and safety of the Product in patients for the particular
indication in question.       “Post-Phase 1b Clinical Study” in this Agreement
means any clinical study initiated post phase I.       “Product” means liquid,
tablet or capsule formulations for oral administration being developed pursuant
to the Development Plan that incorporate the EPIL Technology and contain the
Compound as the sole active ingredient. For the avoidance of doubt, injectable
formulations are specifically excluded from this Agreement.       “Prosecute”
means in relation to a class of intellectual property:

  (a)   to secure the grant of any patent application within such class;     (b)
  to file and prosecute patent applications on patentable inventions and
discoveries relating to that class;     (c)   to defend all such applications
against Third Party oppositions; and     (d)   to maintain in force any issued
letters patent relating to the same

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 5



--------------------------------------------------------------------------------



 



    and “Prosecution” has a corresponding meaning.       “Regulatory
Application” means any regulatory application or any other application for
marketing approval for the Product, which EntreMed will file with the FDA or
with any other RHA in the Territory, including any supplements or amendments
thereto which EntreMed may file.       “Regulatory Approval” means the final
approval to market the Product in any country of the Territory, including
pricing and reimbursement approval and any other approval which is required to
launch the Product in the normal course of business.       “RHA” means any
relevant government health authority (or any successor agency thereof) in any
country of the Territory, including the FDA, whose approval is necessary to
market and sell the Product in the relevant country of the Territory.      
“Related Agreements” means the Services Agreement and the Manufacturing and
Supply Agreement.       “Services Agreement” means the agreement, and all
appendices, schedules, exhibits and amendments thereto, between EntreMed and
EDDI that is signed simultaneously with this Agreement, or shortly thereafter,
and that contains a Development Plan for EDDI to perform certain development
activities for the formulation of the Product and such other services as may be
agreed by the Parties.       “Technological Competitor” means a person or entity
listed in Schedule 3, and divisions, subsidiaries and successors thereof
                *                . For this definition “competitors” shall mean
companies that have or use technology that is directed to and/or suitable for
providing substantially similar or comparable enhancements to the solubility
characteristics of active pharmaceutical ingredients as those provided by EPIL
Technology.       “Term” means the term of this Agreement, as set out in Clause
9.3 herein.       “Territory” means all of the countries of the world.      
“Third Party” means any individual or entity not a Party to this Agreement other
than an Affiliate of a Party.       “US” or “USA” means the United States of
America and its possessions and territories, including but not limited to Puerto
Rico.       “Valid Claim” means any claim of an issued and unexpired patent
included within the EPIL Intellectual Property which has not been held
unenforceable, unpatentable or invalid by a decision of a court or government
agency of competent jurisdiction, that is unappealable or unappealed within the
time allowed for appeal, or which has not expressly been admitted by the holder
of the patent or supplementary protection certification to any person to be
invalid or unenforceable.       “VAT” or “Value Added Tax” means (i) any tax
imposed in compliance with the Sixth Directive of the Council of the European
Communities (77/388/EEC) and (ii) any other tax of a similar

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 6



--------------------------------------------------------------------------------



 



    fiscal nature, whether imposed in a member state of the European Union or
anywhere else in the Territory.       “$” and “US$” mean US Dollars.   1.2.  
Further Definitions. In addition, the following definitions have the meanings in
the Clauses corresponding thereto, as set forth below:

              Definition   Clause
 
       
 
  “Compensation Fee”   6.2
 
  “Confidential Information”   12.1
 
  “Designated Manufacturer”   7.3
 
  “Disclosing Party”   12.14
 
  “Due Date”   8.8
 
  “EntreMed Logo”   3.6.1.2
 
  “EPIL License”   2.1
 
  “Extended Term”   9.2
 
  “Firm”   3.5.5
 
  “Infringement Claim”   3.4.1
 
  “Initial Term”   9.1
 
  “License Milestone Payments”   6.1
 
  “Manufacturing License”   7.3
 
  “Notice”   13.11.1
 
  “Statement”   8.1
 
  “Quality Agreement”   Schedule 5, paragraph 4

1.3.   Interpretation. In this Agreement:

  1.3.1   the singular includes the plural and vice versa, and unless the
context or subject otherwise requires, references to words in one gender include
references to the other genders;     1.3.2   unless the context otherwise
requires, reference to a recital, article, paragraph, provision, clause or
schedule is to a recital, article, paragraph, provision, clause or schedule of
or to this Agreement;     1.3.3   the headings in this Agreement are inserted
for convenience only and do not affect its construction; and     1.3.4   the
expressions “include”, “includes”, “including”, “in particular” and similar
expressions shall be construed without limitation.

2.   THE LICENSE   2.1.   EPIL License to EntreMed. Subject to the terms of this
Agreement, EPIL hereby grants to EntreMed an exclusive license (the “EPIL
License”) to the EPIL Intellectual Property to import, export, use, conduct
clinical evaluations in support of Regulatory Applications, offer for sale,
market, distribute and sell the Product in the Field in the Territory, subject
to    *                                        . For the avoidance of doubt, the
EPIL License shall not include the right to perform any

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 7



--------------------------------------------------------------------------------



 



    formulation and/or process development activities for the Product unless
this has been agreed pursuant to the Services Agreement.   2.2.   Sub-licensing.
Subject to the prior written consent of EPIL which shall not be unreasonably
withheld, delayed or conditioned, EPIL grants to EntreMed the right to grant
sub-licenses in respect of the EPIL Intellectual Property to import, export,
use, offer for sale, market, distribute and sell the Product in one or more
countries of the Territory, subject to the following conditions:

  2.2.1   Any sub-license granted shall be in the same terms as the terms of
this Agreement insofar as they are applicable, mutatis mutandis, but excluding
the right to grant a sub-license;     2.2.2   For the avoidance of doubt,
EntreMed shall ensure that EPIL shall have the same rights of audit and
inspection vis-à-vis a sub-licensee as EPIL has vis-à-vis EntreMed pursuant to
this Agreement.     2.2.3   EntreMed shall be liable to EPIL and its Affiliates
for all acts and omissions of any sub-licensee as though such acts and omissions
were by EntreMed.     2.2.4   EntreMed shall not disclose any Confidential
Information of EPIL or its Affiliates in its dealings with sublicensees without
the prior written consent of EPIL, which consent shall not be unreasonably
withheld or delayed.    
*

3.   INTELLECTUAL PROPERTY   3.1.   Ownership of Intellectual Property.

  3.1.1   EPIL shall remain the sole owner of the EPIL Intellectual Property.  
  3.1.2   EntreMed shall remain the sole owner of the EntreMed Intellectual
Property.

3.2.   Patent Prosecution and Maintenance.

  3.2.1   EPIL, at its sole discretion and expense, may Prosecute the EPIL
Intellectual Property in the Territory.     3.2.2   EntreMed, at its sole
discretion and expense, may Prosecute the EntreMed Intellectual Property in the
Territory.     3.2.3   Each Party shall provide the other with reasonable
support in the Prosecution of the EPIL Intellectual Property and the EntreMed
Intellectual Property in respect of any inventions that were developed under
this Agreement or Related Agreements and shall provide all information and/or
data in its possession that is reasonably necessary or proper to support any
relevant patent application in the Territory. Further, the Parties shall execute
and deliver all documents and instruments that are reasonably necessary or
proper to support the Prosecution of the EPIL Intellectual Property and the
EntreMed Intellectual Property as the other Party may request.

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 8



--------------------------------------------------------------------------------



 



3.3.   Enforcement.

  3.3.1   EPIL and EntreMed shall promptly inform each other in writing of any
actual or alleged unauthorized use of the EPIL Intellectual Property or the
EntreMed Intellectual Property by a Third Party of which it becomes aware and
provide the other Party with any available evidence of such unauthorized use.  
  3.3.2   EPIL shall have the right to enforce for EPIL’s own benefit (including
by agreement or by litigation) EPIL Intellectual Property at its own
instigation. EntreMed shall reasonably cooperate with EPIL to enforce such
rights. In the event such proceedings are related to the Product, EntreMed shall
be kept advised at all times of such suit or proceedings brought by EPIL.    
3.3.3   EntreMed shall have the right to enforce for EntreMed’s own benefit
(including by agreement or through litigation) EntreMed Intellectual Property at
its own instigation. EPIL shall reasonably cooperate with EntreMed to enforce
such rights. In the event such proceedings are related to the Compound, EPIL
shall be kept advised at all times of such suit or proceedings brought by
EntreMed.

3.4.   Infringement Claims.

  3.4.1   Each of the Parties shall promptly notify the other Party in writing
of any Claims made or brought against either of them alleging infringement or
other unauthorised use of the proprietary rights of a Third Party arising from
the manufacture, importation, use, offer for sale, sale or other
commercialization of the Product in the Territory (“Infringement Claim”).    
3.4.2.   EntreMed shall indemnify and hold harmless Elan against all
Infringement Claims related to the manufacture, importation, use, offer for
sale, sale or other commercialization of the Product in the Territory resulting
from:

  3.4.2.1   a breach by EntreMed of its representations and warranties set forth
in Clauses 11.2.3 to 11.2.6; or     3.4.2.2   intellectual property which is
owned by, licensed to (which for clarity does not include the EPIL License which
is governed pursuant to other terms and conditions contained in this Agreement)
or controlled by EntreMed, any Affiliate of EntreMed or a permitted sub-licensee
in the country in question, or which is/was generated pursuant to some agreement
between EntreMed (or an Affiliate or permitted sub-licensee) on the one hand and
a Third Party on the other.

  3.4.3   Subject to Clauses 3.4.4, 3.4.5 and 3.4.6, EPIL shall indemnify and
hold harmless EntreMed against all Infringement Claims resulting from a breach
by EPIL of its representations and warranties set forth in Clauses
               *               ..         For the avoidance of doubt, the
parties agree that EntreMed shall indemnify and hold harmless EPIL against all
claims (whether successful or otherwise), demands, settlement amounts, damages,
losses, liabilities, costs and expenses

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 9



--------------------------------------------------------------------------------



 



      (including reasonable attorneys’ fees) which may arise in connection with
any Infringement Claim related to the manufacture, importation, use, offer for
sale, sale or other commercialization of the Product in the Territory where such
Infringement Claim does not result from a breach by EPIL of any of its
representations or warranties set forth in Clauses *                        ..  
  3.4.4   Subject to Clause 3.4.5 and Clause 3.4.6, EPIL’s aggregate cumulative
liability pursuant to Clause 3.4.3 (and/or under any other provision of this
Agreement) in respect of those Infringement Claims for which EPIL is liable
under Clause 3.4.3 shall not exceed certain limitations as follows:

  3.4.4.1       *    % (    *     per cent)of any lump sum payment due to a
Third Party as a result of a court order or settlement in respect of the
Infringement Claim (including a claim for damages); and     3.4.4.2       *    %
(    *     per cent) of any license fees due to a Third Party under any license
entered into in accordance with Clause 3.5 (or as applicable, payments in the
nature of a royalty on sales ordered to be paid to such Third Party by a court
of competent jurisdiction in a final judgment under such an Infringement Claim).

  3.4.5   EntreMed will be entitled to recover amounts due by EPIL to EntreMed
under Clause 3.4.4 as a credit against the sums payable by EntreMed to EPIL
under the provisions of Clause 6 during the Initial Term, provided however that
the maximum credit which may be claimed by EntreMed will be     *    %
(    *     per cent) of the sums otherwise payable in that quarter.         Any
deficit remaining in EntreMed’s recovery of amounts due by EPIL to EntreMed
under Clauses 3.4.3 and 3.4.4 following recovery by EntreMed within the
limitations set forth in this Clause 3.4.5 may be carried over to subsequent
calendar quarters, subject always to the preceding paragraph. Any deficit at the
end of the Initial Term shall be borne by EntreMed and EPIL shall have no
liability to EntreMed in relation thereto.         For the avoidance of doubt,
EntreMed shall indemnify and hold harmless EPIL against all Infringement Claims
to the extent that they are in excess of the limits set forth in Clause 3.4.4
and this Clause 3.4.5.     3.4.6   The Parties hereby agree that EntreMed shall
consult with EPIL prior to making references to EPIL Intellectual Property in
any proceedings and obtain EPIL’s permission to make such references, except to
the extent required by applicable law. Save as specifically provided otherwise
in this Clause 3.4, the provisions of Clause 11.7 shall apply as regards the
conduct of any Infringement Claim.         With reference to the provisions of
Clause 11.7.4, EPIL and EntreMed shall consult as regards any actions EPIL or
EntreMed proposes to take in order to mitigate any loss or liability in respect
of any Infringement Claim, such as EntreMed ceasing to sell the Product, the
Parties agreeing to modify the Product, or either or both of the Parties
entering into a licensing or settlement negotiation with the Third Party.

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 10



--------------------------------------------------------------------------------



 



      In the event that the Parties are unable to agree on such action, (1)
    *                                        
                                                
                                        
                                                                                
and (2) EntreMed shall be entitled to take such action as it may reasonably
consider expedient pursuant to the terms as set forth in Clause 3.5 herein. In
the event that EntreMed fails to take such action as reasonably requested by
EPIL, EntreMed shall indemnify and hold EPIL harmless against all Infringement
Claims as they related to the manufacture,                                     
                               *                                        
                                     of the Product in the Territory to the
extent that they relate to the period after the date of the direction to take
such action.

3.5.   Third Party Licenses.

  3.5.1   Notice. If EntreMed reasonably believes that the sale of Products
would infringe the intellectual property rights of a Third Party unless a
license is obtained from such Third Party, and that such infringement arises as
a result of the incorporation of the EPIL Technology into the Product, EntreMed
shall so inform EPIL by written notice, which shall include documents supporting
EntreMed’s position and shall notify EPIL that it has thirty (30) days in which
to respond.     3.5.2   Counter-Notice. EPIL shall have thirty (30) days to
review the notice from EntreMed and to agree or disagree with EntreMed’s belief
by written counter-notice. If EPIL disagrees with EntreMed’s belief, then EPIL
shall provide EntreMed with documents supporting EPIL’s position. EntreMed shall
have thirty (30) days from the date of receipt to review the documents from
EPIL. Failure by EPIL to respond to EntreMed’s notice, or by EntreMed to respond
to EPIL’s notice, shall be taken for the purposes of the decision as to whether
to obtain a license under this Clause 3.5 (but for the avoidance of doubt, not
for any other purpose whatsoever) as accession to the position of the other
Party. The Parties agree that the time periods as set forth in this Clause 3.5.2
may be reasonably extended by the mutual written agreement of the Parties.    
3.5.3   Use of Documents. All documents exchanged by the Parties shall be
maintained in confidence and shall not be used for any other purpose than the
resolution of the scope of a Third Party’s intellectual property rights as it
pertains to the sale of a Product as set forth in this Agreement.     3.5.4  
Resolution. If EPIL disagrees with EntreMed’s position pursuant to the terms as
set forth in Clause 3.5.2 herein and if EntreMed maintains its original position
after such review period, then the matter shall be referred first to the
officers of EPIL and EntreMed having responsibility for the subject matter of
the dispute, or their designees. Such officers, or their designees, as the case
may be, shall negotiate in good faith to resolve such dispute in a mutually
satisfactory manner. If such efforts do not result in a mutually satisfactory
resolution of the dispute within thirty (30) days of such referral, the matter
shall be referred to the chief executive officer of each Party, or their
respective designees.     3.5.5   Final Resolution. If the Parties’ chief
executive officers or their designees do not resolve the dispute within thirty
(30) days of the matter being referred to them (or such longer time periods as
may be mutually agreed in writing by the Parties), an independent mutually
acceptable Third Party law firm with suitable expertise in the

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 11



--------------------------------------------------------------------------------



 



      field of intellectual property in pharmaceuticals (the “Firm”) shall be
appointed to determine whether, in its opinion, the sale of the Products would
infringe such Third Party intellectual property. Once appointed, the Firm shall
not be used by either Party for matters pertaining to the EPIL Intellectual
Property or the EntreMed Intellectual Property, other than subsequent disputes
under this Clause 3.5. The costs of the Firm shall be borne by the Party with
whom the Firm disagrees.     3.5.6   Disputes Not To Be Reopened. The procedure
in Clauses 3.5.1 to 3.5.5 shall not be used more than once in relation to any
particular Third Party intellectual property allegedly infringed, absent new and
relevant facts.     3.5.7   Negotiation. If the Parties or the Firm determine
that a license should be obtained, EPIL shall have the initial right to
negotiate such license. In the event that EPIL is unsuccessful in obtaining such
a license within one hundred and twenty (120 days) of its first meeting with
such Third Party, then EntreMed shall have the right to negotiate such license.
    3.5.8   Terms. The Party attempting to negotiate the license shall:

  3.5.8.1   use all Commercially Reasonable Efforts to achieve commercially
reasonable terms;     3.5.8.2   keep the other Party reasonably informed of such
negotiations;     3.5.8.3   submit to the other Party any draft terms before
approval (insofar as they affect that other Party);     3.5.8.4   reasonably
take into account any comments the other Party may have; and     3.5.8.5  
without prejudice to the generality of the foregoing, use all Commercially
Reasonable Efforts to ensure that the license is sub-licensable to EntreMed (in
the case of EPIL) or freely transferable to EPIL (in the case of EntreMed).

  3.5.9   Unrelated Licenses. Nothing in this Clause 3.5 shall be construed as
affecting EntreMed’s rights to obtain licenses wholly unrelated to the
incorporation of the EPIL Technology in the Product, at its own expense.

3.6.   Trademarks.

  3.6.1   EntreMed Trademark.

  3.6.1.1   EntreMed shall market the Product in the Territory under the
EntreMed Trademark.     3.6.1.2   EntreMed grants to EPIL and its Affiliates for
the Term a royalty free, worldwide, non-exclusive license to the EntreMed
Trademark and, if different, trademarks showing EntreMed’s corporate logo (the
“EntreMed Logo”), for the purpose of EPIL’s promotion of its activities and of
the EPIL Technology.

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 12



--------------------------------------------------------------------------------



 



  3.6.1.3   EPIL shall ensure that each reference to and use of the EntreMed
Trademark and EntreMed Logo by EPIL is in a manner approved by EntreMed and
accompanied by an acknowledgement, in a form approved by EntreMed, that the same
is a trademark (or registered trademark) of EntreMed.     3.6.1.4   EPIL shall
not use the EntreMed Trademark or EntreMed Logo in any way which might
materially prejudice its distinctiveness or validity or the goodwill of EntreMed
therein.     3.6.1.5   EPIL shall not use any trademarks or trade names so
resembling the EntreMed Trademark or EntreMed Logo as to be likely to cause
confusion or deception.     3.6.1.6   EntreMed will be entitled to conduct all
enforcement proceedings relating to the EntreMed Trademark or EntreMed Logo and
shall at its sole discretion decide what action, if any, to take in respect of
any infringement or alleged infringement of the EntreMed Trademark or EntreMed
Logo or passing-off or any other claim or counter-claim brought or threatened in
respect of the use or registration of the EntreMed Trademark or EntreMed Logo.
Any such proceedings shall be conducted at EntreMed’s expense and for its own
benefit.

  3.6.2   EPIL Trademark.

  3.6.2.1   EntreMed shall prominently display the appropriate EPIL Trademark on
the packaging of the Product and on all promotional materials in relation to the
Product to acknowledge that EPIL Intellectual Property has been applied in
developing and manufacturing the Product.     3.6.2.2   EPIL grants to EntreMed
for the Term a paid-up, worldwide, non-exclusive license to the EPIL Trademark,
solely for the purpose of fulfilling EntreMed’s obligations under this Clause
3.6.2.2 and exercising its rights under this Agreement.     3.6.2.3   EntreMed
shall ensure that each reference to and use of the EPIL Trademark by EntreMed is
in a manner approved by EPIL and accompanied by an acknowledgement, in a form
approved by EPIL, that the same is a trademark (or registered trademark) of
EPIL.     3.6.2.4   EntreMed shall not use the EPIL Trademark in any way which
might materially prejudice its distinctiveness or validity or the goodwill of
EPIL therein.     3.6.2.5   EntreMed shall not use any trademarks or trade names
so resembling the EPIL Trademark as to be likely to cause confusion or
deception.     3.6.2.6   EPIL will be entitled to conduct all enforcement
proceedings relating to the EPIL Trademark and shall at its sole discretion
decide what action, if any, to take in respect of any infringement or alleged
infringement of the EPIL Trademark or passing-off or any other claim or
counter-claim brought or

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.



Page 13



--------------------------------------------------------------------------------



 



threatened in respect of the use or registration of the EPIL Trademark. Any such
proceedings shall be conducted at EPIL’s expense and for its own benefit.

4.   NON-COMPETITION

In order to provide adequate protection of EPIL Know-How, EPIL Confidential
Information and EPIL Highly Confidential Information, EntreMed and its
Affiliates shall not develop, market or sell in combination with a Technological
Competitor any     *     formulation containing the Compound, other than the
Product: (i) in the EEA for a period of     *     beginning on the date of first
In Market sale of the Product in the EEA, or (ii) elsewhere in the Territory
    *     .

5.   REGISTRATION, MARKETING AND THE PROMOTION OF THE PRODUCT   5.1.  
Regulatory Matters. Except as specified otherwise in this Agreement or in the
Related Agreements, EntreMed shall own and shall be responsible for filing for
and maintaining all necessary Regulatory Approvals, including for the
manufacture of the Compound and any necessary export or import licenses in
relation to the Compound and/or the Product.   5.2.   Diligent Efforts. EntreMed
shall use Commercially Reasonable Efforts:

  5.2.1   to obtain Regulatory Approvals for the Product; and     5.2.2   to
market and promote the Product with a view to achieving the commercial potential
of the Product throughout the Territory.

5.3.   Required Markings. All trade packaging and marketing materials shall:

  5.3.1   to the extent permitted by law, include due acknowledgement that the
Product is developed and manufactured by EPIL or its Affiliate; and     5.3.2  
have marked representative patent number(s) including that of the formulation
patent in respect of the EPIL Patents on the Product, or otherwise reasonably
communicate to the trade the existence of any EPIL Patents for the countries
within the Territory in such a manner as to ensure compliance with, and
enforceability under, applicable laws.

5.4.   Launch. EntreMed shall use Commercially Reasonable Efforts to effect the
    *     commercial launch of the Product:

  5.4.1   in the USA     *     days of the Regulatory Approval in the USA,
subject to the timely receipt of launch stocks under the Manufacturing and
Supply Agreement and there not being any Infringement Claim pending; and    
5.4.2   in the United Kingdom, Germany, France, Italy and Japan     *     days
after the relevant Regulatory Approval, subject to the timely receipt of launch
stocks under the Manufacturing and Supply Agreement and there not being any
pending Infringement Claim.

5.5.   Reporting. EntreMed shall promptly notify EPIL in writing of the date
that the Product is administered in the first patient in a Post-Phase 1b
Clinical Study and in the first patient in the

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.



Page 14



--------------------------------------------------------------------------------



 



First Pivotal Study. EntreMed also shall promptly notify EPIL in writing of
(i) the submission date of all Regulatory Applications, (ii) the date that all
such submissions are accepted for filing by the relevant RHA, where applicable,
and (iii) the date of all Regulatory Approvals.
Following the first Regulatory Approval of the Product in a country in the
Territory, the Parties shall meet as often as reasonably requested by the other
(not more than once per calendar quarter). At such meetings, EntreMed shall
report on the ongoing sales performance of the Product in each country of the
Territory,                         *                
                                                                  for the next
quarterly period. Such meetings may be held by telephone. If held in person,
each Party shall be responsible for its own costs in respect of travel and
accommodation expenses in attending such meetings.

6.   FINANCIAL PROVISIONS   6.1.   License Milestone Payments. In consideration
of the grant of the EPIL License, EntreMed shall pay to EPIL the following
non-refundable amounts:

  6.1.1   US$             *             upon the earlier of (i) EntreMed’s
announcement of a Post-Phase1b Clinical Study or (ii) the administration of
Product to the first patient in a Post-Phase1b Clinical Study;     6.1.2  
Notwithstanding the milestone payment made under Clause 6.1.1(i) or 6.1.1(ii),
US$             *             upon the administration of Product to the first
patient in a post-Phase1b clinical study;     6.1.3   US$
            *             upon the earlier of (i) EntreMed’s announcement of the
first Pivotal Study or (ii) the administration of Product to the first patient
in the first Pivotal Study in support of a Regulatory Application;     6.1.4  
US$             *             upon the administration of Product to the first
patient in the first Pivotal Study in support of a Regulatory Application;    
6.1.5   US$             *             upon completion of production and
packaging of the first ICH Qualifying Batch of Product;     6.1.6   US$
            *             upon the execution of all validation protocols and the
completion of a validation report for the commercial manufacturing process;    
6.1.7   US$             *             upon the acceptance for filing of the
first Regulatory Application in the US;     6.1.8   US$
            *             upon the acceptance for filing of the first Regulatory
Application in the EEA
        *                                                     ;     6.1.9   US$
            *             upon the             *             acceptance for
filing of the first Regulatory Application in Japan
        *                                                     ;     6.1.10   US$
            *             upon the (i) successful FDA pre-approval inspection
(PAI) of a commercial manufacturing facility, as indicated by FDA     *    

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.



Page 15



--------------------------------------------------------------------------------



 



    *    , (ii) notification by the FDA that the FDA waives the PAI,
                              *                                                    
                                     
                                                      ;

  6.1.11   US$     *     upon the first In Market Sale in the US;     6.1.12  
US$               *               the first In Market sale in the EEA
              *               ; and     6.1.13   US$ upon
              *               the first In Market sale in Japan or
              *               .         the payments described in this Clause
6.1 being “License Milestone Payments”.

6.2.   Compensation Fee. In the event that EntreMed executes a Third Party
agreement for the supply of Compound for               *               ,
EntreMed will pay to EPIL a compensation fee of               *              
the “Compensation Fee”). For clarification purposes, the Compensation Fee will
not be required to be paid in the event that EntreMed discontinues the
development of the Product for any reason and               *              .  
6.3.   Not Subject to Future Performance Obligations. The License Milestone
Payments shall not be subject to future performance obligations of EPIL to
EntreMed and shall not be applicable against future services provided by EPIL to
EntreMed.       The terms of Clause 6.1 relating to the License Milestone
Payments are independent and distinct from the other terms of this Agreement.  
6.4   Royalty on Sales for the Initial Term. In further consideration of the
grant of the EPIL License, EntreMed shall pay to EPIL a non-refundable stepped
royalty of               *               of aggregate Net Sales for the first
              *               of annual aggregate Net Sales in the Territory
increasing to               *               of aggregate Net Sales for all
amounts of annual aggregate Net Sales greater than
              *              in the Territory, for the Initial Term.   6.5  
Royalty on Sales for the Extended Term and any additional Extended Term. In
further consideration of the continuing grant by EPIL to EntreMed of a license
to use the EPIL Know-How during the Extended Term, EntreMed shall pay to EPIL a
non-refundable royalty of               *               of aggregate Net Sales
in the Territory provided this Agreement has not been terminated
              *               pursuant to Clause 9.   6.6   Generic Competition.
If during any calendar quarter of the Extended Term, one or more Generics is
marketed and all such Generics achieve in any country of the Territory an
aggregate market share of not less than     *     percent (    *     %)
(calculated by reference to the total sales of the Product and all Generics, as
demonstrated to the reasonable satisfaction of EPIL), the royalty payable to
EPIL shall be reduced to     *     percent (    *     %) in respect of that
country in that calendar quarter. For the avoidance of doubt, no such reduction
shall apply after such circumstances are eliminated, nor in any country where
such circumstances do not apply.   6.7.   Bundling. During the Term, in the
event that EntreMed, its Affiliates or a permitted Third Party sub-licensee
shall sell to Third Party purchasers the Product together with other products,
with pricing of the Product tied to pricing or volume of purchase of other
products (by the method

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.



Page 16



--------------------------------------------------------------------------------



 



commonly known in the pharmaceutical industry as “bundling”), then for the
purposes of determining the Net Sales of the Product,             *            
. The Net Sales of such permitted bundled products (meaning the combined price
at which the Product and other product(s) are sold) will be multiplied by a
fraction, the numerator of which is standard price for the Product multiplied by
the number of units of Product sold in the bundled products and the denominator
of which is the numerator plus the sum of the standard prices of the other
products in the product bundle multiplied by the number of units of these
products sold as part of the product bundle.
For the avoidance of doubt, in the event that EntreMed, its Affiliates or a
permitted Third Party sub-licensee sells the Product with other products which
(i) are not prescription products and/or (ii) which are generic products, and
the price attributable to the Product is less than the average price of “arms
length” sales to similar customers for the reporting period in which sales occur
(such sales to be excluded from the calculation of the average price of “arms
length” sales), Net Sales for any such sales shall be             *            
.

6.8.   Method of calculation of fees. The Parties acknowledge and agree that the
methods for calculating the milestones, royalties and fees under this Agreement
are for the purposes of the convenience of the Parties, are freely chosen and
not coerced.   7.   MANUFACTURE AND SUPPLY   7.1.   Manufacturing and Supply
Agreement. The Parties agree that they, or their respective Affiliates, will
negotiate in good faith a Manufacturing and Supply Agreement for the commercial
supply of Product which they shall aim to execute on or before the first
anniversary of entering into this Agreement. The Parties agree that the
Manufacturing and Supply Agreement shall incorporate Clauses 7.2 and 7.3 and the
key terms set out in Schedule 5.   7.2.   Supply. The Parties agree that EPIL or
an Affiliate shall have the exclusive right to manufacture and supply to
EntreMed, its Affiliates and permitted sub-licensees their entire requirement of
the Product in the Territory for commercial purposes in accordance with the
Manufacturing and Supply Agreement that will be negotiated in good faith between
the Parties or between EntreMed and an Affiliate of EPIL. The cost of goods for
Product supplied pursuant to the Manufacturing and Supply Agreement containing
a    *     percent (    *    %) API concentration shall be as set out in
Schedule 4. The cost of goods for Product supplied under the Manufacturing and
Supply Agreement             *             . The Parties further agree that the
Manufacturing and Supply Agreement shall contain provisions relating to
       *                        
.
  7.3.   Right to Manufacturing License. Subject to the terms of this Agreement
and the Manufacturing and Supply Agreement, the Parties further agree that in
the event EPIL or any EPIL Affiliate is unable to manufacture the Product for
commercial purposes for reasons of failure to supply (as such will be set out in
more detail in the Manufacturing and Supply Agreement), EPIL shall grant to
EntreMed a non-exclusive license under the EPIL Intellectual Property to make or
have made the Product in the Field in the Territory (“the Manufacturing
License”). Subject to the prior

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.



Page 17



--------------------------------------------------------------------------------



 



written consent of EPIL which shall not be unreasonably withheld or delayed,
EntreMed shall have the right to grant a sub-license of the Manufacturing
License             *                                     
                                                                           .
Additionally, in the event that EntreMed, or as the case may be, the
sub-licensee of the Manufacturing License entrusted with the manufacture of the
Product (either, the “Designated Manufacturer”) becomes
            *                                                              
                                                  the Designated Manufacturer
shall not be entitled to exercise manufacturing rights hereunder (or under the
sub-license of the Manufacturing License, as applicable) or if manufacturing
rights were previously exercised prior to the event in question such
manufacturing rights shall automatically revert to EPIL. In either event, EPIL
and EntreMed (or             *             ) shall co-operate in good faith to
locate an independent Third Party manufacturer who is not
            *             and is capable of manufacturing the Product.

8.   PAYMENTS, REPORTS AND AUDITS   8.1.   Records. Commencing with the first In
Market sale in the Territory, EntreMed shall keep true and accurate records of
gross sales of the Product, the items deducted from the gross amount in
calculating the Net Sales, the Net Sales and the royalties payable to EPIL under
Clauses 6.4. and 6.5, as applicable EntreMed shall deliver to EPIL a written
statement (the “Statement”) thereof within forty-five (45) days following the
end of each calendar quarter, (or any part thereof in the first or last calendar
quarter of this Agreement) for such calendar quarter. The Statement shall
outline on a country-by-country basis, the calculation of the Net Sales from
gross revenues during that calendar quarter, the applicable percentage rate, and
a computation of the sums due to EPIL. The Parties’ financial officers shall
agree upon the precise format of the Statement.   8.2.   Foreign Currency.
Payments due on Net Sales of the Product based on sales amounts in a currency
other than US$ shall first be calculated in the foreign currency and then
converted to US$ on the basis of the exchange rate in effect for the purchase of
US$ with such foreign currency quoted in the Wall Street Journal (or comparable
publication if not quoted in the Wall Street Journal) over the five (5) business
days prior to the end of the relevant calendar quarter in which such payment is
due.   8.3.   VAT. All payments to EPIL are exclusive of any applicable value
added or any other sales tax, for which EntreMed will be additionally liable if
applicable.   8.4.   Taxes. If EntreMed is required by law to pay or withhold
any income or other taxes on behalf of EPIL with respect to any monies payable
to EPIL under this Agreement:

  8.4.1   EntreMed shall deduct them from the amount of such monies due;    
8.4.2   any such tax required to be paid or withheld shall be an expense of and
borne solely by EPIL;     8.4.3   EntreMed shall promptly provide EPIL with a
certificate or other documentary evidence to enable EPIL to support a claim for
a refund or a foreign tax credit.

8.5.   Double Tax Co-operation. EPIL and EntreMed agree to co-operate reasonably
as may be necessary to take advantage of any double taxation agreements or
similar agreements as may, from time to time, be available in order to enable
EntreMed to make such payments to EPIL without any deduction or withholding.

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.



Page 18



--------------------------------------------------------------------------------



 



8.6.   Timing. Payments to EPIL shall be made as follows:

  8.6.1   each of the License Milestone Payments shall be paid within fifteen
(15) calendar days of the achievement of the relevant event to which they
relate; and     8.6.2   payment of royalties shall be made upon provision of the
Statement (45 days following the end of the calendar quarter).

8.7.   Manner of Payment. All payments due hereunder shall be made in US$ to the
designated bank account of EPIL in accordance with such timely written
instructions as EPIL shall from time to time provide.   8.8.   Interest. Without
prejudice to EPIL’s other remedies hereunder, EntreMed shall pay interest to
EPIL on sums not paid to EPIL on the date on which payment should have been made
pursuant to the applicable provisions of this Agreement (“Due Date”) over the
period from the Due Date until the date of actual payment (both before and after
judgement) at the Prime Rate publicly announced by Morgan Guaranty Trust Company
of New York at its principal office on the Due Date (or next to occur Business
Day, if such date is not a Business Day) plus             *            %, such
interest to payable on demand from time to time and compounded monthly. Interest
shall be payable both before and after judgment.   8.9.   Audit. For the one
hundred and eighty (180) day period following the close of each calendar year of
the Agreement, EntreMed will, in the event that EPIL reasonably requests such
access, provide EPIL’s independent certified accountants (reasonably acceptable
to EntreMed) with access, during regular business hours, no more than once per
calendar year unless a discrepancy is discovered, and subject to the
confidentiality provisions as contained in this Agreement, to EntreMed’s books
and records relating to the Product, solely for the purpose of verifying the
accuracy and reasonable composition of the calculations under this Agreement for
the calendar year then ended.   8.10.   Correction of Discrepancies. In the
event of a discovery of a discrepancy, a correcting payment shall be made by
EntreMed to EPIL together with interest at the rate specified in Clause 8.8. If
the discrepancy exceeds     *     percent     *    %) of the amount due then
additionally the cost of such accountants shall be borne by EntreMed.   9.  
DURATION AND TERMINATION   9.1.   Initial Term. This Agreement shall be deemed
to have come into force on the Effective Date and, subject to the rights of
termination outlined in this Clause 9 and the provisions of applicable laws,
will expire on a country-by-country basis:

  9.1.1   on the*         anniversary of the date of the first In Market sale of
the Product in the country concerned; or     9.1.2   in any country upon the
expiration of the life of the last to expire patent having a Valid Claim where
such patent is included in the EPIL Intellectual Property in that country;      
  whichever date is*         to occur (the “Initial Term”).

9.2.   Continuation. At the end of the Initial Term in such country, this
Agreement shall continue automatically for     *     year periods thereafter
(collectively known as the “Extended Term”),

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.



Page 19



--------------------------------------------------------------------------------



 



unless the Agreement has been terminated by     *     by serving one (1) year’s
written notice     *     immediately prior to the end of the Initial Term or any
such additional Extended Term

9.3.   Term. The Initial Term and the Extended Term shall collectively be
referred to as the “Term” in this Agreement.   9.4.   Breach / Insolvency. In
addition to the rights of termination provided for elsewhere in this Agreement,
either Party will be entitled forthwith to terminate this Agreement by written
notice to the other Party if:

  9.4.1   that other Party commits a material breach of any of the provisions of
this Agreement, and fails to cure the same within sixty (60) days after receipt
of a written notice from another Party hereto giving full particulars of the
breach and requiring it to be remedied; provided, that if the breaching Party
has proposed a course of action to cure the breach and is acting in good faith
to cure same but has not cured the breach by the sixtieth (60th) day after
receipt of a written notice, such period shall be extended by such period as is
reasonably necessary to permit the breach to be cured, provided that such period
shall not be extended by more than thirty (30) additional days, unless otherwise
agreed in writing by the Parties;     9.4.2   that other Party goes into
liquidation under the laws of any applicable jurisdiction (except for the
purposes of amalgamation or reconstruction and in such manner that the company
resulting therefrom effectively agrees to be bound by or assume the obligations
imposed on that other Party under this Agreement);     9.4.3   a receiver,
administrator, examiner, trustee or similar officer is appointed over all or
substantially all of assets of that other Party under the laws of any applicable
jurisdiction; or     9.4.4   any proceedings are filed or commenced by that
other Party under bankruptcy, insolvency or debtor relief laws, or anything
analogous to any of the foregoing under the laws of any applicable jurisdiction
occurs in relation to that other Party.

9.5.   Additional EntreMed Termination Rights. EntreMed shall be entitled to
terminate this Agreement for any country or countries of the Territory by
written notice to EPIL where:

  9.5.1   the sale of the Product is prohibited by the RHA in such country or
countries;     9.5.2   despite having used Commercially Reasonable Efforts,
EntreMed is unable to obtain Regulatory Approval for the Product in such country
or countries so as to permit a reasonable commercial return for EntreMed.

9.6.   Additional EPIL Termination Rights. In further addition to the rights and
termination provided for elsewhere in this Agreement, EPIL shall be entitled to
terminate this Agreement for any country or countries of the Territory in the
event that EntreMed fails to file a Regulatory Application in the United States
within             *             of the date that Pivotal Studies are completed
in relation to the first Product indication. However:

  9.6.1   If,             *            , EntreMed has and is continuing to use
Commercially Reasonable Efforts to complete the supporting clinical studies and
file such US

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.



Page 20



--------------------------------------------------------------------------------



 



Regulatory Application, EPIL will consider in good faith whether or not it deems
it appropriate to exercise such right of termination;

  9.6.2   In the event that the EntreMed’ failure to file such US Regulatory
Application is due to EPIL’s or its Affiliate’s decision not to manufacture the
Product,     *                                      ;     9.6.3   In the event
that, during the Term, EntreMed, its sublicensee or their respective Affiliates
            *                                         
                                                                              
                                                                     
                                                                      
                                     , EPIL,     *    , shall be entitled to
terminate this Agreement and the Related Agreements in their entirety.

9.7.   Cross-Termination. In the event this Agreement is terminated     *    ,
pursuant to the terms as set forth in this Clause 9, other than the surviving
provisions as set forth in the Related Agreements, the MEEA and the CSA, as
these agreements pertain to the Compound and/or the Product, if applicable, the
Related Agreements, the MEEA and the CSA shall automatically terminate and be of
no further legal force and effect as related to Compound and/or the Product.  
10.   CONSEQUENCES OF TERMINATION   10.1.   General Consequence. Upon exercise
of those rights of termination specified in Clause 9 herein or elsewhere in this
Agreement, this Agreement shall, subject to Clauses 10.2, automatically
terminate forthwith and be of no further legal force or effect.   10.2.  
Specific Consequences. Upon termination of the Agreement by either Party, or
upon termination by EPIL of the EPIL License for a particular country under
Clauses 9.6 herein, the following shall be the consequences relating to the
Territory or the particular country, as applicable:

  10.2.1   any sums that were due from EntreMed to EPIL under the provisions of
this Agreement prior to its termination or expiry, or become due by virtue of
such termination or expiry, shall be paid in full within thirty (30) calendar
days of termination of this Agreement or termination of the EPIL Licence in a
particular country, as applicable, and EPIL shall not be liable to repay to
EntreMed any amount of money paid or payable by EntreMed to EPIL up to the date
of the termination of this Agreement;     10.2.2   where a License Milestone
Payment is due by reference to some period after an event, and termination
occurs after such event but before the due date for such License Milestone
Payment, such License Milestone Payment shall become immediately due and payable
and shall be paid in accordance with the provisions of Clause 10.2.1; and for
the avoidance of doubt, EntreMed’ liability for any then accrued License
Milestone Payments shall not otherwise be affected by virtue of termination of
this Agreement;     10.2.3   all representations and warranties shall insofar
are appropriate remain in full force and effect;     10.2.4   the provisions of
this Agreement regarding with respect to confidentiality and non-use of
materials or confidential information shall remain in effect for a further
period of 10 (ten) years from such date of termination.

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.



Page 21



--------------------------------------------------------------------------------



 



  10.2.5   the rights of inspection and audit shall continue in force for the
period referred to in the relevant provisions of this Agreement;     10.2.6  
the license granted by EPIL to EntreMed of the EPIL Trademark under Clause
3.6.2.2 shall automatically terminate;     10.2.7   any other provision of this
Agreement which, by its nature, is intended to continue after termination, shall
survive termination;     10.2.8   any sub-license granted under Clause 2.2 shall
automatically terminate;.

11.   WARRANTIES, INDEMNIFICATION AND LIABILITY   11.1.   EPIL Warranties. EPIL
represents and warrants to EntreMed as of the Effective Date, as follows:

  11.1.1   EPIL has the right to enter into this Agreement and grant the EPIL
License.     11.1.2   Other than the Merck Agreement, there are no agreements
between EPIL and any Third Party that conflict with the EPIL License.     11.1.3
  EPIL is the owner of the EPIL Patents.     11.1.4   EPIL or its Affiliates are
not obligated to assign to any sublicensee or any Third Party any EntreMed
Improvements made by EPIL or its Affiliates or made on EPIL’s behalf by its
sublicensees or Third Party contract manufacturers.     11.1.5   Except for the
oppositions in the European Patent Office of EP-B-499299 and EP-1185371 EPIL has
not been notified or does not otherwise have knowledge of any infringement
proceedings, actions, suits or complaints pending against nor any outstanding
injunctions, judgments, orders, decrees, rulings or other charges against EPIL
or any Affiliate of EPIL in connection with the EPIL Patents or the EPIL Know
How in the Territory that may affect the making, using, or selling of the
Product.     11.1.6   To the best knowledge of EPIL, with no special search, the
use of the EPIL Technology in the making, using, selling or importation of the
Product does not infringe any intellectual property rights of a Third Party
patents in the Territory.

11.2.   EntreMed Warranties. EntreMed represents and warrants to EPIL as of the
Effective Date, as follows:

  11.2.1   EntreMed has the right to enter into this Agreement and the Related
Agreements.     11.2.2   There are no agreements between EntreMed and any Third
Party that conflict with this Agreement.     11.2.3   EntreMed is the owner or
exclusive licensee of the EntreMed Patents.     11.2.4   EntreMed or its
Affiliates are not obligated to assign to any sublicensee or any Third Party any
EPIL Improvements made by EntreMed or its Affiliates or made on EntreMed’s
behalf by its sublicensees or Third Party contract manufacturers.

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.



Page 22



--------------------------------------------------------------------------------



 



  11.2.5   EntreMed has not been notified of any infringement proceedings,
actions, suits or complaints pending against nor any outstanding injunctions,
judgments, orders, decrees, rulings or other charges against EntreMed or any
Affiliate of EntreMed in connection with the EntreMed Patents or the EntreMed
Know-How in the Territory that may affect the making, using, or selling of the
Product.     11.2.6   To the best knowledge of EntreMed, with no special search,
the use of the EntreMed Intellectual Property in the making, using, selling or
importation of the Product does not infringe any intellectual property rights of
a Third Party in the Territory.

11.3.   Mutual Indemnification. Each of the Parties shall indemnify and hold
harmless the other Party against all Claims insofar as they arise out of or in
connection with any breach by the first Party of any of its representations,
obligations or warranties under this Agreement or from the first Party’s fraud
or wilful misconduct.   11.4.   Infringement Claims. The Parties acknowledge
that Clause 3.4 herein contains the Parties’ full agreement as regards liability
for Infringement Claims, save to the extent that Clause 3.4 incorporates other
provisions of this Agreement by specific cross-reference.   11.5.  
Indemnification (Medical Claims). EntreMed shall indemnify EPIL against all
Claims made or brought against EPIL or its Affiliates seeking damages for
personal injury (including death) and/or for the cost of medical treatment,
caused by or attributed to the Product.   11.6.   Sub-licensees. With reference
to Clause 2.2.3 herein, EntreMed shall indemnify and hold harmless EPIL or its
Affiliates to the extent that any Claims arise out of any such acts or omissions
of any sub-licensee.   11.7.   Conduct of Claims. The Party seeking an indemnity
shall:

  11.7.1   fully and promptly notify the other Party of any Claim or
proceedings, or threatened Claim or proceedings;     11.7.2   permit the
indemnifying Party to take full control of such Claim or proceedings at its sole
cost and expense, with counsel of the indemnifying Party’s choice, provided that
the indemnifying Party shall reasonably and regularly consult with the
indemnified Party in relation to the progress and status of such Claim or
proceedings;     11.7.3   co-operate in the investigation and defence of such
Claim or proceedings; and     11.7.4   take all reasonable steps to mitigate any
loss or liability in respect of any such Claim or proceedings.

The indemnifying Party may settle a Claim on terms which provide only for
monetary relief and do not include any admission of liability. Save as
aforesaid, neither the indemnifying Party nor the Party to be indemnified shall
acknowledge the validity of, compromise or otherwise settle any Claim without
the prior written consent of the other, which shall not be unreasonably
withheld.

11.8.   Exclusion of Implied Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, ENTREMED ACKNOWLEDGES THAT THE EPIL LICENSE IS GRANTED ON AN “AS IS”
BASIS, WITHOUT REPRESENTATION OR WARRANTY WHETHER EXPRESS OR IMPLIED INCLUDING
WARRANTIES OF MERCHANTABILITY, FITNESS

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.



Page 23



--------------------------------------------------------------------------------



 



FOR A PARTICULAR PURPOSE, OR INFRINGEMENT OF THIRD PARTY RIGHTS, AND ALL SUCH
WARRANTIES ARE EXPRESSLY DISCLAIMED TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS.

11.9.   Exclusion of Consequential Loss. WITHOUT PREJUDICE TO THE OBLIGATION OF
EITHER PARTY TO INDEMNIFY THE OTHER IN RESPECT OF CLAIMS BY A THIRD PARTY,
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, EPIL AND ENTREMED
SHALL NOT BE LIABLE TO THE OTHER BY REASON OF ANY REPRESENTATION OR WARRANTY,
CONDITION OR OTHER TERM OR ANY DUTY OF COMMON LAW, OR UNDER THE EXPRESS TERMS OF
THIS AGREEMENT, FOR ANY INDIRECT, CONSEQUENTIAL, SPECIAL, INCIDENTAL OR PUNITIVE
LOSS OR DAMAGE (WHETHER FOR LOSS OF CURRENT OR FUTURE PROFITS, LOSS OF
ENTERPRISE VALUE OR OTHERWISE) AND WHETHER OCCASIONED BY THE NEGLIGENCE OF THE
RESPECTIVE PARTIES, THEIR EMPLOYEES OR AGENTS OR OTHERWISE.   11.10.   Extension
of Indemnification. Where this Agreement provides for the indemnification of a
Party to this Agreement or for the limitation of a Party’s liability, such
indemnification and/or limitation (as the case may be) shall also apply for the
benefit of such Party’s Affiliates and the employees, officers, directors and
agents of any of them, acting in such capacity.   11.11.   Indemnification of
Affiliates. Where this Agreement provides for the indemnification of a Party,
such indemnification shall also apply for the benefit of such Party’s Affiliates
and the employees, officers, directors and agents of any of them, acting in such
capacity.   12.   CONFIDENTIALITY   12.1.   Confidential Information: The
Parties agree that it will be necessary, from time to time, to disclose to each
other confidential and proprietary information, including without limitation,
inventions, trade secrets, specifications, designs, data, know-how and other
proprietary information relating to EPIL Intellectual Property, EntreMed
Intellectual Property, the Product, processes, services and business of the
disclosing Party.       The foregoing shall be referred to collectively as
“Confidential Information”.   12.2.   Exclusion. Confidential Information shall
be deemed not to include:

  12.2.1   information which is in the public domain;     12.2.2   information
which is made public through no breach of this Agreement;     12.2.3  
information which is independently developed by a Party, as evidenced by such
Party’s records; or     12.2.4   information that becomes available to a
receiving Party on a non-confidential basis, whether directly or indirectly,
from a source other than the other Party hereto, which source did not acquire
this information on a confidential basis.

12.3.   Use of Confidential Information. Any Confidential Information disclosed
by the disclosing Party shall be used by the receiving Party exclusively for the
purposes of fulfilling the receiving Party’s

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.



Page 24



--------------------------------------------------------------------------------



 



obligations or exercising its rights under this Agreement or Related Agreements
and for no other purpose.

12.4.   Non-Disclosure. Except as otherwise specifically provided in this
Agreement, each Party shall disclose Confidential Information of the other Party
only to those employees, representatives and agents requiring knowledge thereof
in connection with fulfilling the Party’s obligations under this Agreement, and
not to any other Third Party.   12.5.   Obligation to Inform. Each Party further
agrees to inform all such employees, representatives and agents of the terms and
provisions of this Agreement relating to Confidential Information and to obtain
their agreement hereto as a condition of receiving Confidential Information.  
12.6.   Care. Each Party shall exercise the same standard of care as it would
itself exercise in relation to its own confidential information (but in no event
less than a reasonable standard of care) to protect and preserve the proprietary
and confidential nature of the Confidential Information disclosed to it by the
other Party.   12.7.   Return of Information. Upon termination or expiration of
this Agreement, each Party shall promptly, upon the written request of the other
Party, return all documents and any copies thereof containing Confidential
Information belonging to, or disclosed by, such other Party, save that it may
retain one copy of the same solely for the purposes of ensuring compliance with
this Clause 12.   12.8.   Attribution. Any breach of this Clause 12 by any
person informed by one of the Parties is considered a breach by the Party
itself.   12.9.   Acknowledgment. The Parties agree that the obligations of this
Clause 12 are necessary and reasonable in order to protect the Parties’
respective businesses. The Parties further agree that monetary damages may be
inadequate to compensate a Party for any breach by the other Party of its
covenants and agreements with respect to confidentiality, and that each Party
shall be entitled to seek injunctive or other equitable relief against the
threatened or continued breach of those provisions, in addition to with any
other remedy which may be available.   12.10.   Compound Data. For the purpose
of demonstrating to Third Parties the benefits of the EPIL Technology, EPIL
shall be entitled, subject to the prior written consent of EntreMed which shall
not be unreasonably withheld, conditioned or delayed, to disclose to Third
Parties the numerical values underlying the Compound data provided that EPIL
does not disclose EntreMed’s name or the name of the Compound and that the above
consent requirement shall not be deemed to apply to any numerical values that
have already been publicly disclosed by EntreMed.   12.11.   Announcements. No
announcement or public statement concerning the existence, subject matter or any
term of this Agreement, or its performance, shall be made by or on behalf of any
Party without the prior written approval of the other, such approval not to be
unreasonably withheld, conditioned or delayed.   12.12.   Joint Press Release.
The Parties agree to discuss the issue of a joint press release announcing the
execution of this Agreement. If the Parties decide not to issue a joint press
release regarding this event, then each Party shall be entitled to issue its own
press release, but the wording of each such release shall be agreed to by the
other Party in writing before publication. Following the publication of said
initial press release(s), each Party shall be free to disclose, without the
other Parties’ prior written consent, the existence of this Agreement, the
identity of the other Party and

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.



Page 25



--------------------------------------------------------------------------------



 



the terms of the Agreement that have already been publicly disclosed in the
initial press release(s) but in no circumstance may either Party disclose any
other information regarding the existence, subject matter, or any term of this
Agreement (such as confidential information or commercially sensitive
information on financial terms) or its performance, without the prior written
consent of the other.

12.13   Other Disclosures. EntreMed shall be entitled to provide (i) a copy of
this Agreement and Related Agreements in which all financial terms have been
redacted to Third Parties that have expressed a genuine and legitimate interest
in partnering or collaborating with EntreMed to commercialize the Product in the
Territory or (ii) a full copy of this Agreement or Related Agreements to Third
Parties that have expressed a genuine and legitimate interest in acquiring
EntreMed or substantially all of EntreMed’s business assets. EPIL shall be
entitled to provide a full copy of this Agreement and Related Agreements to
Third Parties that have expressed an interest in acquiring EPIL Technology from
EPIL as it relates to the manufacture or commercialization of Product. In each
case, each such Third Party shall be bound by a confidentiality agreement with
terms and conditions that are at least as restrictive as that set forth in this
Article 12. The Parties further agree that EntreMed’s right to supply any such
information to a Third Party that is a Technological Competitor shall require
EPIL’s prior written consent,         *         .   12.14.   Required
Disclosures. A Party (the “Disclosing Party”) will be entitled to make an
announcement or public statement concerning the existence, subject matter or any
term of this Agreement, or to disclose Confidential Information that the
Disclosing Party is required to make or disclose pursuant to:      
12.14.1     a valid order of a court or Governmental Authority; or      
12.14.2     any other requirement of law or any securities or stock exchange;  
    provided that if the Disclosing Party becomes legally required to make such
announcement, public statement or disclosure hereunder, the Disclosing Party
shall give the other Party prompt notice of such fact to enable the other Party
to seek a protective order or other appropriate remedy concerning any such
announcement, public statement or disclosure, including confidential treatment
and/or appropriate redactions.       The Disclosing Party shall fully co-operate
with the other Party in connection with that other Party’s efforts to obtain any
such order or other remedy. If any such order or other remedy does not fully
preclude announcement, public statement or disclosure, the Disclosing Party
shall make such announcement, public statement or disclosure only to the extent
that the same is legally required.   13.   MISCELLANEOUS PROVISIONS   13.1.  
Force Majeure. Neither Party shall be liable for failure or delay in the
performance of any of its obligations under this Agreement if such failure or
delay results from Force Majeure, but any such failure or delay shall be
remedied by such Party as soon as practicable.   13.2.   Assignment.

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 26



--------------------------------------------------------------------------------



 



  13.2.1   EntreMed shall not be entitled to subcontract or delegate the whole
or any part of its duties hereunder or to assign this Agreement to its
Affiliate(s) where EntreMed becomes an Affiliate of a Technological Competitor
unless the provisions of Clause 2.2 have been fully complied with. Subject to
the foregoing, each Party be entitled without the consent of the other:

  13.2.1.1   to subcontract or delegate the whole or any part of its duties
hereunder to its Affiliate(s); and/or     13.2.1.2   to assign this Agreement to
its Affiliate, provided that such assignment has no material adverse tax
implications for the other Party.

  13.2.2   Except as provided for in Clause 13.2.1, this Agreement may not be
assigned by a Party without the prior written consent of the other, which shall
not be unreasonably withheld or delayed.

13.3.   Parties Bound. This Agreement shall be binding upon and run for the
benefit of the Parties, their successors and permitted assigns.   13.4.  
Relationship of the Parties. In this Agreement, nothing shall be deemed to
constitute a partnership between the Parties or make either Party an agent for
the other, for any purpose whatsoever.   13.5.   Entire Agreement. Without
prejudice to Clause 13.13, this Agreement, together with the Related Agreements,
constitutes the entire agreement and understanding between the Parties with
respect to its subject matter, and except as expressly provided, supersedes all
prior representations, writings, negotiations or understandings with respect to
that subject matter.       Nothing in this Clause 13.5 shall exclude any
liability which any Party would otherwise have to the other Party or any right
which either of them may have to rescind this Agreement in respect of any
statements made fraudulently by the other prior to the execution of this
Agreement or any rights which either of them may have in respect of fraudulent
concealment by the other.   13.6.   Severability. If any provision in this
Agreement is deemed to be, or becomes invalid, illegal, void or unenforceable
under applicable laws, such provision will be deemed amended to conform to
applicable laws so as to be valid and enforceable, or if it cannot be so amended
without materially altering the intention of the parties, it will be deleted,
but the validity, legality and enforceability of the remaining provisions of
this Agreement shall not be impaired or affected in any way.   13.7.   Further
Assurance. Each Party shall do and execute, or arrange for the doing and
executing of, each necessary act, document and thing reasonably within its power
to implement this Agreement.   13.8.   Counterparts. This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
this Agreement.   13.9.   Waivers. A failure to exercise or delay in exercising
a right or remedy provided by this Agreement or by law does not constitute a
waiver of the right or remedy or a waiver of other rights or remedies. No single
or partial exercise of a right or remedy provided by this Agreement

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 27



--------------------------------------------------------------------------------



 



or by law prevents further exercise of the right or remedy or the exercise of
another right or remedy.

13.10.   Variations. No variation of this Agreement shall be effective unless it
is made in writing and signed by each of the Parties.   13.11.   Notices.

  13.11.1   A notice under or in connection with this Agreement (a “Notice”):

  13.11.1.1   shall be in writing; and     13.11.1.2   may be delivered
personally or sent by first class post (and air mail if overseas) or by fax to
the Party due to receive the Notice at its address set out below:

  13.11.2   The address referred to in Clause 13.11.1.2 is:

  (a)   in the case of EPIL:

                          Address:   Elan Pharma International Limited
 
      Monksland            
 
      Athlone            
 
      Co. Westmeath            
 
      Ireland              
 
  Fax:   +353 90 649 2427                 Marked for the attention of :   Vice
President and General Counsel        
 
          Elan Drug Technologies        

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 28



--------------------------------------------------------------------------------



 



  (b)   in the case of EntreMed:

             
 
  Address:   EntreMed, Inc.    
 
      9640 Medical Center Drive    
 
      Rockville, MD 20850      
 
  Fax:   +1 240 864 2624         Marked for the attention of :   Vice President
of Corporate Development

  13.11.3   Notice is deemed given:

  13.11.3.1   if delivered personally, when the person delivering the notice
obtains the signature of a person at the address referred to in Clause
13.11.1.2;     13.11.3.2   if sent by post, except air mail, two Business Days
after posting it;     13.11.3.3   if sent by air mail, six Business Days after
posting it;     13.11.3.4   if sent by fax, when confirmation of its
transmission has been recorded by the sender’s fax machine.

13.12   Set-off. Each of the Parties will be entitled but not obliged to set-off
against any amount of money payable to it by the other Party under this
Agreement, any amount of money payable by it to the other Party under this
Agreement.   13.13   To the extent there is a conflict in the terms, conditions
or procedures as set forth in this Agreement, the Related Agreements, the MEEA,
and the CSA the terms, conditions or procedures of this Agreement shall govern.
The Parties further agree that the Letter Agreement shall terminate in its
entirety upon the Effective Date.   13.14   Governing Law and Jurisdiction: This
Agreement shall be governed by and construed in accordance with the laws of New
York, without regard to its conflict of laws rules, and shall be subject to the
exclusive jurisdiction of New York.

***
 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 29



--------------------------------------------------------------------------------



 



SIGNED
/s/ Elan Pharma International Limited
Duly authorised for and on behalf of:
ELAN PHARMA INTERNATIONAL LIMITED
SIGNED
/s/ EntreMed, Inc.
Duly authorised for and on behalf of:
ENTREMED, INC.
 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 30



--------------------------------------------------------------------------------



 



SCHEDULE 1               EPIL PATENTS

          Title of Invention   Country   Patent/Appln. No.  
Surface Modified Drug Nanoparticles
  U.S.   5,145,684
 
       
 
  EU   EP 499299
 
       
 
  Argentina   AR 255241
 
       
 
  Australia   654836
 
       
 
  Canada   2,059,432
 
       
 
  *   *
 
       
 
  Columbia   24635
 
       
 
  Finland   108333
 
       
 
  Hungary   221,586
 
       
 
  *   *
 
       
 
  Israel   100754
 
       
 
  Japan   92/11226
 
       
 
  S. Korea   200061
 
       
 
  Malaysia   MY-108134-A
 
       
 
  Mexico   176345
 
       
 
  New Zealand   241362
 
       
 
  Norway   303668
 
       
 
  Philippines   29069
 
       
 
  Russia   2066553
 
       
 
  Singapore   55104
 
       
 
  Taiwan   NI-071312
 
       
Solid Dose Nanoparticulate Compositions Comprising a Synergistic Combination of
a Polymeric Surface Stabilizer and Dioctyl Sodium Sulfosuccinate
  U.S.   6,375,986
 
       
 
  *   *

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 31



--------------------------------------------------------------------------------



 



          Title of Invention   Country   Patent/Appln. No.  
 
  *   *
 
       
 
  *   *
 
       
 
  *   *
 
       
Nanoparticulate dispersions comprising a synergistic combination of a polymeric
surface stabilizer and dioctyl sodium sulfosuccinate
  U.S.   6,592,903
 
       
Nanoparticulate Compositions of Angiogenesis Inhibitors
  U.S.   10/392,403
 
       
 
  *   *
 
       
 
  *   *
 
       
 
  Japan   2003-577857
 
       
 
  *   *
 
       
Redispersible Nanoparticulate Film Matrices With Protective Overcoats
  U.S.   5,573,783
 
       
 
  Canada   2,212,803
 
       
 
  Europe   EP 812187
 
       
 
  *   *
 
       
Continuous Method of Grinding Pharmaceutical Substances
  U.S.   5,718,388
 
       
 
  Argentina   Patent No. AR 253558 V1
 
       
 
  Canada   Patent. No. 2,190,134
 
       
 
  Taiwan   Patent No. NI-122518
 
       
 
  Europe   EP 804161
 
       
 
  Israel   Patent No. 113851
 
       
 
  Japan   Patent No. 3607294
 
       
 
  Malaysia   Patent No. MY-113,569-A
 
       
 
  Philippines   Patent No. 31497
 
       
 
  Venezuela   Patent No. 0854/95
 
       
Method of Grinding Pharmaceutical Substances
  U.S.   5,862,999
 
       
 
  Argentina   Patent No. AR 254497 V1
 
       
 
  *   *
 
       
 
  Taiwan   Patent No. NI-112433
 
       
 
  Europe   EP 760653

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 32



--------------------------------------------------------------------------------



 



          Title of Invention   Country   Patent/Appln. No.  
 
  Israel   Patent No. 113852
 
       
 
  *   *
 
       
 
  Malaysia   Patent No. MY-112,458-A
 
       
 
  Philippines   Patent No. 1-1995-50573
 
       
 
  Venezuela   Patent No. 0853-95
 
       
Methods for Preventing Crystal Growth and Particle Aggregation in Nanoparticle
Compositions
  U.S.   6,267,989
 
       
 
  *   *
 
       
 
  Canada   Patent No. 2,367,096
 
       
 
  Europe   EP 1161229
 
       
Process of Preparing Therapeutic Compositions Containing Nanoparticles
  U.S.   5,510,118
 
       
Use of Ionic Cloud Point Modifiers to Prevent Particle Aggregation During
Sterilization
  U.S.   5,298,262
 
       
Use of Non-Ionic Cloud Point Modifiers to Minimize Nanoparticulate Aggregation
During Sterilization
  U.S.   5,346,702
 
       
Use of Purified Surface Modifiers to Prevent Particle Aggregation During
Sterilization
  U.S.   5,352,459
 
       
 
  Argentina   Patent No. AR 255267 V1
 
       
 
  Mexico   Patent No. 190632
 
       
Method of Preparing Stable Drug Nanoparticles
  U.S.   5,534,270
 
       
Formulations of Compounds as Nanoparticulate Dispersions in Digestible Oils or
Fatty Acids
  U.S.   5,571,536
 
       
 
  U.S.   5,560,931
 
       
 
  Europe   EP 808154
 
       
Microprecipitation of Nanoparticulate Pharmaceutical Agents
  U. S.   5,560,932
 
       
Pharmaceutical Compositions Containing Polyalkylene Block Copolymers Which Gel
at Physiological Temperature
  U.S.   5,565,188
 
       
 
  U.S.   5,705,194
 
       
 
  *   *
 
       
 
  Europe   EP 810855

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 33



--------------------------------------------------------------------------------



 

\

          Title of Invention   Country   Patent/Appln. No.  
 
  *   *
 
       
Sulfated Non-Ionic Block Copolymer Surfactant as Stabilizer Coatings for
Nanoparticle Compositions
  U.S.   5,569,448
 
       
Formulations of Oral Gastrointestinal Therapeutic Agents in Combination with
Pharmaceutically Acceptable Clays
  U. S.   5,585,108
 
       
Butylene Oxide-Ethylene Oxide Block Copolymer Surfactants as Stabilizer Coatings
for Nanoparticle Compositions
  U.S.   5,587,143
 
       
 
  *   *
 
       
 
  Europe   EP 804162
 
       
 
  Israel   Patent No. 114354
 
       
 
  Japan   Patent No. 3710811
 
       
Sugar Based Surfactant for Nanocrystals
  U.S.   5,622,938
 
       
Microprecipitation of Nanoparticulate Pharmaceutical Agents Using Surface Active
Material Derived From Similar Pharmaceutical Agents
  U.S.   5,716,642
 
       
Use of PEG-Derivatized Lipids as Surface Stabilizers for Nanoparticle
Compositions
  U.S.   6,270,806
 
       
 
  *   *
 
       
 
  Canada   Patent No. 2,362,508
 
       
 
  Europe   EP 1156788
 
       
Controlled Release of Nanoparticle Compositions
  *   *
 
       
 
  *   *
 
       
 
  *   *
 
       
 
  *   *
 
       
Bioadhesive Nanoparticle Compositions Having Cationic Surface Stabilizers
  US   6,428,814
 
       
 
  *   *
 
       
 
  *   *
 
       
 
  *   *
 
       
 
  Europe   EP 1217993
 
       
Small Scale Mill and Method Thereof
  US   6,431,478

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 34



--------------------------------------------------------------------------------



 



          Title of Invention   Country   Patent/Appln. No.  
 
  US   6,745,962
 
       
 
  *   *
 
       
 
  *   *
 
       
 
  *   *
 
       
 
  Europe   EP 1185371
 
       
Rapidly Disintegrating Oral Dosage Form
  US   6,316,029
 
       
 
  *   *
 
       
 
  *   *
 
       
 
  *   *
 
       
 
  *   *
 
       
Nanoparticulate Compositions Comprising Copolymers of Vinyl Pyrrolidone and
Vinyl Acetate as Surface Stabilizers
  *   *
 
       
 
  *   *
 
       
 
  *   *
 
       
 
  *   *
 
       
 
  *   *
 
       
Stabilization of Chemical Compounds Using Nanoparticulate Technology
  *   *
 
       
 
  *   *
 
       
 
  *   *
 
       
 
  *   *
 
       
Compositions Having a Combination of Controlled Release and Immediate Release
Characteristics
  U.S.   6,908,626
 
       
 
  *   *
 
       
 
  *   *
 
       
 
  *   *
 
       
Apparatus for Sanitary Wet Milling
  U.S.   6,582,285
 
       
 
  *   *
 
       
 
  *   *
 
       
 
  *   *

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 35



--------------------------------------------------------------------------------



 



          Title of Invention   Country   Patent/Appln. No.
 
  *   *  
Fast Dissolving Dosage Forms Having Reduced Friability
  *   *  
 
  *   *  
 
  *   *  
 
  *   *  
 
  *   *  
Method of Grinding Pharmaceutical Substances
  U.S.   5,518,187  
 
  Argentina   Patent No. 251001  
 
  Australia   Patent No. 660852  
 
  *   *  
 
  Taiwan   Patent No. NI-69476  
 
  Czech Republic   Patent No. 284802  
 
  Europe   Patent No. EP 600528  
 
  Finland   Patent No. 108399  
 
  Hungary   Patent No. 210928  
 
  *   *  
 
  South Korea   Patent No. 312798  
 
  Malaysia   Patent No. MY-109,419-A  
 
  Mexico   Patent No. 189779  
 
  New Zealand   Patent No. 248813  
 
  *   *  
 
  Philippines   Patent No. 31118  
 
  Slovak Republic   Patent No. 281078  
 
  *   *  
 
  Venezuela   Patent No. 1484-93  
Liquid Dosage Compositions of Stable Nanoparticulate Active Agents
  *   *  
 
  *   *  
 
  *   *  
 
  *   *  
 
  *   *  
Low Viscosity Liquid Dosage Forms
  *   *  
 
  *   *  
 
  *   *  
 
  *   *  
 
  *   *  
System and Method for Milling Materials
  U.S.   U.S. Patent No. 6,742,734  

 
* The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 36



--------------------------------------------------------------------------------



 



          Title of Invention   Country   Patent/Appln. No.
 
  *   *  
 
  *   *  
 
  *   *  
 
  *   *  
 
  *   *  
Surface Modified Anticancer Nanoparticles
  U.S.   Patent No. 5,399,363  
 
  Canada   Patent No. 2098242  
 
  Europe   Patent No. EP 577215  
 
  *   *  
 
  Mexico   Patent No. 205097  
 
  Norway   Patent No. 308193  
 
  Taiwan   Patent No. NI-079294  

 
* The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 37



--------------------------------------------------------------------------------



 



SCHEDULE 2 ENTREMED PATENTS

                              Serial No./   Issue Date/ Title   Country   Appl
Type/Status   Filing Date   Patent No.  
Estrogenic Compounds as
  US   Parent   8/6/1993   4/2/1996
Anti-Mitotic Agents
  05213-0190   Issued   08/102,767   5,504,074
 
               
Estrogenic Compounds as
  Canada   Nat’l Phase-PCT   2/5/1996    
Anti-Mitotic Agents
  05213-0190CA   Pending   2,168,850    
 
               
Estrogenic Compounds as
  EPO   Nat’l Phase-PCT   2/23/1996    
Anti-Mitotic Agents
  05213-0190EP   Issue Fee Paid   94924120.2    
 
               
Estrogonic Compounds as
  Hong Kong   Nat’l Phase-PCT   12/28/1998    
Anti-Mitotic Agents
  05213-0190HK   Pending   98115897.5    
 
               
Estrogenic Compounds as
  Japan   Nat Phase PCT   2/6/1996    
Anti-Mitotic Agents
  05213-0190JP   Pending   506502/95    
 
               
Estrogenic Compounds as
  US   Continuation   12/12/1995   8/26/1997
Anti-Mitotic Agents
  05213-0191   Issued   08/571,265   5,661,143
 
               
Estrogenic Compounds as
  EPO   Division   8/1/2005    
Anti-Mitotic Agents
  05213-0191EP   Pending   05016659.4    
 
               
Estrogenic Compounds as
  US   Division   4/25/1997   4/6/4999
Anti-Mitotic Agents
  05213-0192   Issued   08/838,699   5,892,069

 
* The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 38



--------------------------------------------------------------------------------



 



SCHEDULE 3 TECHNOLOGICAL COMPETITORS
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
 
* The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

Page 39



--------------------------------------------------------------------------------



 



SCHEDULE 4 COMMERCIAL UNIT DOSE COST OF GOODS PRICING
Commercial Product Cost of Goods per 1000mg unit dose

                          *                             *                    r  
*   *   *   *
*
  *   *   *   *
*
  *   *   *   *
*
  *   *   *   *
*
  *   *   *   *

*
 
*
 
 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
KEY TERMS FOR MANUFACTURING AND SUPPLY AGREEMENT

1.   EPIL to be the sole and exclusive supplier of Product to EntreMed in the
Territory for commercial supplies._________________    
*
   
 
   
 
   
.
  2.   EPIL to own and be responsible for (i) filing regulatory approvals in
regard to EPIL Technology, (ii) DMFs that EPIL or its Affiliates may file in
respect of EPIL Technology and the application of EPIL Technology as regards the
Product and/or the manufacture of Product, and (iii) all necessary manufacturing
approvals for the commercial manufacture of the Product. EntreMed to be
responsible for filing for and maintaining all other necessary Regulatory
Approvals, including for the manufacture of the Compound and any necessary
export or import licenses in relation to the Compound and/or the Product. For
the avoidance of doubt, EntreMed shall own and be responsible for the NDA and
all other applications for regulatory approval for the Product.   3.   EPIL to
supply Product that is manufactured in accordance with and conforms to agreed
specifications and to all applicable laws and regulations for supply and
manufacturing, including cGMP. Product to be provided     *     bulk packaging.
Product packaging to conform to written standards that are to be agreed by the
Parties.   4.   EntreMed to supply Compound on time, free of charge     *    
EPIL’s facility and in sufficient quantities to enable EPIL to meet firm
purchase orders. Compound to (i) conform to specifications, (ii) be accompanied
by a certificate of analysis, and (iii) be supplied, packaged and labeled in
accordance with EPIL requirements that are to be set out in a quality agreement
(“Quality Agreement”) to be negotiated in good faith between the Parties in
relation to the commercial manufacture and supply of Product. The Quality
Agreement will also address issues related             *            .   5.  
Detailed forecasting, ordering and delivery provisions to be negotiated in good
faith between the Parties and to be fully set out in Manufacturing and Supply
Agreement.   6.   The Parties to
establish                                                                *    
 
   
 
   
 
  7.   Until the     *     anniversary of the date that the Product is provided
for commercial use in Territory, the price per unit of Product to be as
per Schedule 4,     *    . To the extent that the characteristics of final
Product vary from the Product as specified on Schedule 4, the price
will be as per Schedule 4 adjusted as is reasonably and directly commensurate to
such variance     *    . Price increases shall be     *    ,
although    
 
   
 
   
.
  8.   EntreMed to have right to review and approve proposed changes in advance
of their implementation specific to the Product manufacturing, testing, or
controls documentation which require prior Regulatory Authority approval as well
as any other changes that may be specified as requiring EntreMed approval in the
Quality Agreement.   9.   EntreMed to have     *     consent for EPIL use of
Third Party subcontractors. EntreMed to also have right to audit EPIL and
subcontractors relevant to the Product manufacturing and testing no more than
    *     per calendar year, unless for cause.   10.   EPIL to manufacture and
supply commercial Product to EntreMed through the EPIL facility located in
Athlone, Ireland. Within     *     after the first commercial sale of Product,
    *     a second

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

 



--------------------------------------------------------------------------------



 



    manufacturing facility
                                        *                                        
that can manufacture and supply commercial Product in accordance with
specifications, cGMPs and all relevant regulatory laws.     *     to be
responsible for the costs of the process transfer to     *     manufacturing
facility in anticipation of the commercial scale-up of the Product
                                        *                                        
and for the costs of process transfer, validation and maintenance
                                        *                                        .
Site transfers requested by     *     from and after the NDA filing other than
those mentioned above shall be subject to reasonable prior consent and shall be
at     *     cost.   11.   EntreMed to order safety stock through agreed order
and forecast procedures.
                                        *                                        .
  12.   EPIL to identify Third Parties that are reasonably acceptable to
EntreMed for purposes of granting a Manufacturing License in the event of a
failure to supply, an event that will be negotiated in good faith and defined by
the Parties in the Manufacturing and Supply Agreement. The cost of such
technology transfer shall be borne by     *    .   13.   Release and rejection
provisions (e.g., defects and latent defects) reasonably acceptable to the
Parties, with EPIL to have a specified time (e.g.,    *     days) rectify the
issue. EntreMed to be refunded where Product cannot be reworked or replaced
within specified time, although Parties agree that EntreMed shall not be
entitled to a refund where non-conformity is due to the supply of defective
Compound or where the noncomformity is otherwise attributable to the negligent
acts or omissions EntreMed.   14.       *    to be responsible for coordinating
any Product recall and ensuring that recalls are conducted in a commercially
reasonable manner. Costs of recall shall be borne by EntreMed unless (i) the
recall arises from EPIL’s failure to supply Product in accordance with agreed
specifications and cGMP or from the negligent acts or omissions of EPIL in
manufacturing the Product or from EPIL’s breaches of the Manufacturing and
Supply Agreement
                                        *                                        .
 
 
  15.   EPIL responsible for compliance to cGMP and applicable laws for supply
and manufacture, adherence to specifications and indemnifications resulting from
its breach thereof. EntreMed responsible for marketing and promotion, and for
recalls and indemnification arising otherwise. Indemnification provisions will
correspond to such responsibilities.   16.   Term of the manufacture and supply
agreement will be the Term of the License Agreement.

 

*   The marked portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities Exchange Commission.

 